 

SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

This SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
as of June 30, 2013, by and among Broadcast International, Inc., a Utah
corporation (“Parent”), Alta Acquisition Corporation, a Nevada corporation
(“Merger Sub”) and AllDigital Holdings, Inc., a Nevada corporation (the
“Company”) with respect to the Agreement and Plan of Merger dated January 6,
2013 among Parent, Merger Sub and the Company, as previously amended by the
First Amendment to Agreement and Plan of Merger dated April 10, 2013 (the
“Merger Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the parties to the Merger Agreement desire to amend the effective
exchange ratio in the Merger (as implemented by the definition of Aggregate
Merger Consideration) and to add and amend certain conditions to Closing, all as
provided herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration set forth herein and in the Merger
Agreement, the receipt and sufficiency of which are hereby acknowledged and
accepted, and intending to be legally bound hereby, Parent, Merger Sub and the
Company hereby agree as follows:

 

1.   Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them under the Merger Agreement.       2.   Amendments to
Merger Agreement.               a.   Amendment to Aggregate Merger
Consideration. The definition of “Aggregate Merger Consideration ” in the Merger
Agreement is hereby deleted and replaced with the following:                  
“Aggregate Merger Consideration” shall mean the product, rounded up to the
nearest full share of Parent Common Stock, of (a) the Parent Fully Diluted
Common Stock as of the Effective Time (after the Reverse Stock Split),
multiplied by (b) 1.380952381. For purposes of clarity, shares of Parent Common
Stock issuable following Closing pursuant to subscription agreements and capital
commitments anticipated by Section 7.20 shall not affect calculation of the
Aggregate Merger Consideration (i.e. shall not be part of Parent Fully Diluted
Common Stock).               b.   Amendment to Adjusted Working Capital Closing
Condition. Section 7.14 of the Merger Agreement is hereby deleted and replaced
with the following:                   7.14 Working Capital. The Adjusted Working
Capital of Parent immediately prior to Closing shall be an amount equal to or
greater than zero. “Adjusted Working Capital” shall mean (a) cash and cash
equivalents, and accounts receivable, net of an allowance for doubtful accounts,
each determined in accordance with GAAP less (b) current liabilities determined
in accordance with GAAP, excluding current liabilities that by their governing
terms convert into Parent Common Stock at the Effective Time and are included in
the calculation of Parent Fully Diluted Common Stock.

 

 

 

 

    c.   Amendment to Monthly Net Cash Flow. Section 7.16 of the Merger
Agreement is hereby deleted and replaced with the following:                  
7.16 Monthly Not Cash Flow, Parent’s Monthly Net Cash Flow for the preceding
thirty days shall be equal to or greater than a $10,000 monthly deficit.
“Monthly Net Cash Flow” shall mean cash flow from operations determined in
accordance with GAAP, less capital expenditures.               d.   Committed
Capital. A new Section 7.20 is added to the Merger Agreement, which shall
provide as follows:                   7.20 Capital Commitment. There shall be in
place valid, binding and irrevocable subscription agreements or other
commitments with respect to the purchase from Parent immediately following
Closing of no less than $1.5 million, and no more than $3.5 million, in Parent
Common Stock on terms and conditions approved in writing by the Company in its
discretion with investors approved by the Company in writing on a
subscription-by-subscription basis. No counterparty to any such subscription
agreement or commitment shall be in default or shall have asserted that Parent
is in default or that any conditions to the counterparty’s obligation to close
such financing is not satisfied or will not be satisfied upon the Closing.      
        e.   End Date. The “End Date” in Section 8.1(b) of the Merger Agreement
shall be changed from July 31, 2013 to October 31, 2013.               f.  
Directors At Closing. The reference to “five directors” in Section 7.10(b)(i) of
the Merger Agreement shall be modified to read “a number of directors equal to
the number of directors on Schedule 5.11 that have identified as of the date
proposed for Closing”. The portion of Schedule 5.11 entitled “Directors” shall
be deleted and replaced with the following:                   Directors        
Donald A. Harris         Paul Summers         David Williams         Up to two
additional directors approved by Company and Parent prior to Closing.          
    g.   Reverse Stock Split. The definition of “Reverse Stock Split” shall be
deleted and replaced with the following:                   “Reverse Stock Split”
shall mean a consolidation (a/k/a reverse stock split) of each class and series
of capital stock of Parent at a ratio of fifteen (15) pre-consolidation shares
to one (1) post-consolidation share or such other ratio as mutually agreed upon
by Parent and the Company and set forth in the Joint Proxy Statement/Prospectus,
as the same may be amended from time to time.           3.   No Other Changes.
As amended by this Amendment, the Merger Agreement remains in full force and
effect and is hereby ratified and confirmed by Parent, Merger Sub and the
Company.           4.   Misc. Terms. This Amendment shall be governed by the
general terms and provisions set forth in Section 9 of the Merger Agreement.

 

[intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this SECOND AMENDMENT TO
AGREEMENT AND PLAN OF MERGER to be duly executed by their respective authorized
officers as of the day and year first above written.

 

  BROADCAST INTERNATIONAL INC.       By: /s/ JAMES E. SOLOMON   Name: JAMES E.
SOLOMON   Title: CFO         ALTA ACQUISITIONS CORPORATION         By: /s/ JAMES
E. SOLOMON   Name: JAMES E. SOLOMON   Title: CFO         ALLDIGITAL HOLDINGS,
INC.         By: /s/ Paul Summers   Name: Paul Summers   Title: CEO

 

[Signature Page to Second Amendment to Agreement and Plan of Merger]

 



 

 

